







SEPARATION AND CONSULTING AGREEMENT


This Separation and Consulting Agreement (the “Agreement”) is entered into as of
March 16, 2020 (the “Effective Date”), by and between Alberto Peraza (“Peraza”),
Alberto Peraza, LLC (“Peraza LLC”) and Amerant Bank, N.A., a national banking
association (the “Bank”) and the Bank’s parent corporation, Amerant Bancorp,
Inc., a Florida corporation f/k/a Mercantil Bank Holding Corporation, which,
together with its subsidiaries, is hereby defined as the “Company”.


WHEREAS, Bank and Peraza are parties to an Employment Agreement entered into as
of March 20, 2019 (“Employment Agreement”).


WHEREAS, Peraza submitted a resignation letter to the Company on February 28,
2020 expressing his desire to voluntarily resign as Co-President and Chief
Financial Officer of the Bank effective as of March 16, 2020 (“Resignation
Date”).


WHEREAS, Peraza desires to assist the Bank with a smooth transition from March
17, 2020 through April 28, 2020 through an entity he has created Alberto Peraza,
LLC (the “Transition Period”).


NOW THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, and other good and valuable consideration receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


1.
Termination of Employment and Resignation as Officer: Peraza hereby acknowledges
his termination of employment with the Bank effective as of the Resignation
Date. Peraza further acknowledges entering into the Employment Agreement and
hereby reaffirms his obligations as set forth therein, including all commitments
that survive the Resignation Date. Peraza further agrees that he hereby resigns
from his positions as an Officer of the Company and its subsidiaries as set
forth in paragraph 5.8 of the Employment Agreement. Except as otherwise set
forth herein, nothing in this Agreement is intended to modify, amend, cancel or
supersede the Employment Agreement.



2.
Consulting Services: The Bank agrees to engage Peraza LLC and Peraza agrees to
make himself available to provide support to the Company’s Chairman of the
Board, Chief Executive Officer, and other key personnel and agrees to continue
to abide by the Bank’s policies and procedures. Peraza agrees to assist the Bank
during the Transition Period by providing consulting services, including but not
limited to generally supporting finance and accounting activities, supporting
the transition of responsibilities to the interim CFO and being available for
questions and issues that may arise (“Services”).



3.
Compensation for Services: In consideration of the Services to be provided, the
Bank agrees to pay a lump sum of $250,000.00 (two-hundred fifty thousand) on
April 30, 2020 to Peraza LLC. The Bank will not withhold any taxes, social
security or other payroll deductions from this fee.



4.
Independent Contractor: The relationship of Peraza and the Bank during the
Transition Period will be that of an independent contractor. Nothing in this
Agreement is intended to, or should be construed to create a partnership, joint
venture, agency or employment relationship of any kind. Peraza understands and
agrees that as he is no longer a Bank employee, he will not be eligible for or
entitled to receive any Bank employee benefits



1



--------------------------------------------------------------------------------







of any kind, including but not limited to, health insurance, worker’s
compensation insurance, life insurance, and retirement plans. As a consultant,
Peraza will have no authority to bind or represent the Company.


5.
Term: This Agreement will be in effect during the Transition Period. Any
agreement to extend or modify the term must be in writing and signed by both
parties.



6.
Confidential Information and Other Records and Property: Peraza and Peraza LLC
agree not to use or disclose any confidential or proprietary information or
materials of the Company. Any work product or material developed during Peraza’s
or Peraza LLC’s performance of the Services will be the sole and exclusive
property of the Company and shall be returned upon termination of this
Agreement. Peraza further acknowledges and reaffirms the confidentiality
covenants contained in the Employment Agreement and agrees that notwithstanding
his termination of employment these covenants shall remain in full force and
effect. Promptly upon the termination of this Agreement, Peraza and Peraza LLC
shall return all of the confidential information to the Bank as more
specifically set forth in paragraph 7.10(b) of the Employment Agreement.
Notwithstanding these obligations, the Bank agrees that Peraza may keep his Bank
issued I-pad, cellular phone and phone number.



7.
Release of Claims: In consideration for the payment and promises contained
herein, Peraza unconditionally releases and discharges the Company and its
affiliates, subsidiaries, successors, assigns, employees, agents, officers, and
directors from any and all claims, demands, liabilities and causes of action of
any kind or nature, whether known or unknown, or suspected or unsuspected, which
Peraza now owns or holds, or has owned or held against the Company, including
any and all claims, demands, liabilities, or causes of action which arise out
of, or are in any way connected with, Peraza’s employment with, or the
termination of Peraza’s employment with, the Bank, or which arise out of or are
in any way connected with any loss, damage, or injury whatsoever to Peraza
resulting from any act or omission by or on the part of the Bank committed prior
to and up to and including the date of termination of this Agreement. Included
in the claims, demands, liabilities, and causes of action being released and
discharged by this Agreement are all claims under Title VII of the Civil Rights
Act, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act; the Older Workers’ Benefit Protection Act; the Equal Pay Act;
the Fair Labor Standards Act; the Employee Retirement Income Security Act
(ERISA) (other than any benefits now vested); the Americans with Disabilities
Act; the Rehabilitation Act; Chapter 760, Florida Statutes; and any and all
other laws, statutes, ordinances, treaties, rules, or regulations of the United
States of America, or any state, county, municipality, or political subdivision
thereof.

8.
Governing Law; Venue: This Agreement (including any claim or controversy arising
out of or relating to this Agreement) shall be governed by the laws of the State
of Florida, without regard to conflicts of law principles that would result in
the application of any law other than the law of the State of Florida. BOTH
PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER IN
CONTRACT, STATUTE, TORT, OR OTHERWISE) RELATING TO THIS AGREEMENT.



9.
Severability. The provisions of this Agreement shall be severable in the event
that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest



2



--------------------------------------------------------------------------------







extent permitted by law. Furthermore, to the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provision held invalid, illegal or unenforceable.


10.
Assignment; Waiver; Entire Agreement. This Agreement is personal to Peraza and
Peraza LLC and is not assignable. The Bank may transfer or assign this Agreement
to any successor or assign. No failure or delay by the Bank in exercising any
right, power, or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power, or privilege
preclude any other or further exercise thereof. This Agreement constitutes the
entire agreement of the parties regarding the subject matter, and supersedes all
prior agreements and understandings, both written and oral, among the parties,
or any of them, with respect to the subject matter hereof. There are no
commitments, understandings or covenants between the parties other than as set
forth in this Agreement and the Employment Agreement. This Agreement may not be
clarified, modified, changed or amended except in writing signed by each of the
signatories hereto or their other authorized representatives.



11.
Notice: Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally, by registered or
certified mail, return receipt requested, via electronic mail or overnight
carrier to the parties. If by electronic mail to Peraza at [omitted] or to the
Bank at legal@amerantbank.com.



12.
Headings. The headings used in this Agreement are intended solely for the
convenience of reference, and should not in any manner amplify, limit, modify or
otherwise be used in the interpretation of any of the provisions of this
Agreement.



13.
Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement and have had the opportunity to be represented by
counsel at their election. If an ambiguity or question of intent or
interpretation arises, this Agreement is to be construed as if drafted jointly
by the parties and there is to be no presumption or burden of proof favoring or
disfavoring any party because of the authorship of any provision of this
Agreement.



14.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original, but all of which shall be one and
the same document. The exchange of copies of this Agreement and of signature
pages by facsimile transmission, PDF or other electronic file shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile, PDF or other electronic file shall be deemed
to be their original signatures for all purposes.



[Signatures appear on the following page]








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.






        




3



--------------------------------------------------------------------------------









/s/ Alberto Peraza
Alberto Peraza







/s/ Alberto Peraza
Alberto Peraza, LLC
By: Alberto Peraza





            
AMERANT BANK, N.A.


By: /s/ Millar Wilson
Name: Millar Wilson
Title: Vice Chairman & CEO

   




AMERANT BANCORP, INC.


By: /s/ Millar Wilson
Name: Millar Wilson
Title: Vice Chairman & CEO












































4

